Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered September 22,1980, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. 11 Judgment affirmed. 11 On this appeal, the defendant contends, inter alia, that he should be relieved of his plea of guilty because of the court’s failure to expressly advise him of his right to present witnesses in his behalf if he were to go to trial on the indictment (see Boykin v Alabama, 395 US 238). However, by failing to make application to the court of first instance to withdraw his plea or vacate the judgment of conviction, the defendant has not preserved for appellate review the issue of the plea allocution’s sufficiency (see People v Pellegrino, 60 NY2d 636; People v Thomas, 74 AD2d 317, 319-320, affd 53 NY2d 338). Moreover, review in the interest of justice would not result in vacatur of the plea as the record discloses that the allocution, at the very least, satisfied the requirements of People v Harris (61 NY2d 9). 1 We have examined defendant’s remaining contention and find it to be without merit. Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.